Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement Withdrawn and Rejoinder

Claims 1, 3-14, 21, and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 12/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments are to correct obvious typographical and/or grammatical errors. 	In claim 1, line 4, “configured to waste” is replaced with  -  -  configured to receive waste    -   -  .

	In claim 9, line 3, “having receptacle” is replaced with: 		  -  -   having a receptacle    -   -  .


Reasons for Allowance
	Claims 3-18, 21 and 23 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hall (US 2012/0101458 A1); Fernandez (US 2015/0265455 A1); and James (US 2010/0160875 A1).  	As to independent claims 1, 9, and 15, Hall teaches an ostomy apparatus 100, or method of using thereof (claim 15) for adhering an adhesive layer 134 (attachment device 134 as adhesive layer [0033],ll.5-6) to the skin around the stoma (Fig.1 to seal the housing 110/112 to the skin around the stoma [0033]) and coupling a the housing to the adhesive layer (ostomy appliance interface/system 100 and method of using Fig.1;[0012]-[0027]),  	the ostomy apparatus 100 Fig.1 comprising: [OR (as per claim 9) an ostomy bag (as per claim 15) coupled to a container locking assembly (as claimed below) comprising:] 	(a) a flexible container 122/106 Fig.1 (ostomy appliance 122 [0027],ll.18 connected to fistula isolating device 106 [0027],ll.5-6 coupled to the container 122 via interface 124 [0027],ll.18-19), having:  		(i) an interior chamber (within 122 Fig.1) [OR as per claim 9 as receptacle of 122] configured to receive waste from a patient's stoma [0027],ll.18-21;[0046]; and  		(ii) a first end (proximal side of 106 Fig.1) defining a first opening 123 (as aperture 123 of container 122 [0052],ll.10-11) within fistula isolating device 106 (where opening 123 of container 122 provided as attached to/integral with ostomy-appliance interface 124 connected to/integral within fistula isolating device 106 Fig.1 [0052],ll.10-12); configured to surround the stoma and receive the waste into the interior chamber (stoma as fistula [0004],ll.7-8; fistula/stoma surrounded by distal end of isolating device 106 with opening/passageway 150 [0027],ll.5-6 connected to flexible container 122 via interface 124/168 to receive waste into the interior chamber of 122 [0027],ll.18-21; [0048]); and  		(iii) a first locking ring or lock assembly 172 coupled to the first end of the flexible container (ring 172 of 122/106 Fig.1 of ostomy interface 124 [0046],ll.4 - [0048]);
 	coupling (b) a housing 110/112 Fig.1 ([0027]: as distribution manifold 110 [0027],ll.9; covered by sealing member 112 [0027],ll.12,15) to the adhesive layer Fig.1 and 		the housing configured to accommodate an absorbent material that surrounds the stoma (as absorbent material within manifold 110 [0030],ll.18-19 provided surrounding fistula isolating device106 isolating fistula [0027],ll.5-7 including a stoma [0004],ll.7-8);
 	the housing comprising: 		(i) a second locking ring or lock assembly 174 Fig.1(ring 174 of housing 110 Fig.1 of ostomy interface 124 [0046],ll.7 - [0048]) configured to engage with the first locking ring to couple the ostomy bag to the housing (of ostomy interface 124 [0046],ll.7 - [0048]); 		(ii) a second opening (opening of ring 174 of housing 110 Fig.1 of ostomy interface 124 [0046],ll.7 - [0048]) configured to surround the stoma and receive the waste from the stoma and into the interior chamber while the first and second locking rings are engaged (ring 172 of container 122 and ring 174 of housing 110 Fig.1 of ostomy interface 124 [0046],ll.7 - [0048]));
 	 	(iii) a port 116 Fig.1 (reduced pressure interface 116 [0027],ll.14-18)  			provided in the housing and configured to provide fluid communication (via reduced pressure delivery conduit 118 Fig.1 [0027],ll.16-18) between the housing 110/112 and a pressure source 120 ([0027],ll.14-18); and
 	(c) an adhesive layer 134 (attachment device 134 as adhesive layer [0033],ll.5-6) having a first side (inner periphery Fig.1) coupled to an interior of the housing 110/112 and a second side (outer periphery Fig.1) configured to coupled to the skin (Fig.1) to seal the housing 110/112 to the skin around the stoma [0033]. 
 	As to dependent claim 3, Fernandez teaches an ostomy appliance comprising a flexible container as a ostomy bag [0007], wherein the apparatus comprises a finger probe coupled to the flexible container (ostomy bag), the finger probe being configured to allow a user to manipulate the stoma [0007],ll.5-7. 

 	As to dependent claim 12, James teaches an ostomy suction system comprising a container (ostomy bag or pouch) coupled to a housing (collection container) and a pressure source (vacuum device) (Abstract, ll.5-8), wherein the apparatus further comprises a valve being configured to control fluid communication between the housing and the pressure source ([0016],[0017])

 	However, as to independent claims 1, 9, and 15, Hall, Fernandez, and/or James fail to teach or fairly suggest that the apparatus or method comprises the combination of: 	(b) a wafer configured to accommodate an absorbent material that surrounds the stoma; the wafer comprising: (i) a second locking ring configured to engage with the first locking ring to couple the ostomy bag to the wafer; (ii) a second opening configured to surround the stoma and receive the waste from the stoma and into the interior chamber while the first and second locking rings are engaged; and (iii) a port provided in the wafer and configured to provide fluid communication between the wafer and a pressure source;   	wherein the port is isolated from fluid communication with the first and second openings; and
 	wherein the adhesive layer has a first side coupled to the wafer; and a second side configured to be coupled to the skin to seal the wafer to the skin around the stoma.
  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hall, Fernandez, and/or James to provide the above combination.  One of skill would not have been motivated to modify the teachings of Hall, Fernandez, and/or James to provide the above combination elements and arrangement of a wafer having a port under reduced pressure that is isolated from fluid communication with the first and second openings of locking rings or assembly and the container/bag, where Hall, Fernandez, and/or James fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781